SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2012 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A (A free translation from the original in Portuguese into English) Contents Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet – Liabilities 3 Statement of operations 4 Statement of comprehensive income 5 Statement of cash flows 6 Statements of changes in Equity 01/01/2012 to 03/31/2012 7 01/01/2011 to 03/31/2011 8 Statement of value added 9 Consolidated Financial Statements Balance sheet - Assets 10 Balance sheet – Liabilities 11 Statement of operations 12 Statement of comprehensive income 13 Statement of cash flows 14 Statements of changes in Equity 01/01/2012 to 03/31/2012 15 01/01/2011 to 03/31/2011 16 Statement of value added 17 Comments on performance 18 Notes to interim financial information 41 Comments on Company’s Business Projections 104 Other information deemed relevant by the Company 105 Reports and statements Management statement of interim financial information 108 Management statement on the report on review of interim financial information 109 0 (A free translation from the original in Portuguese into English) Interim financial information - 03/31/2012 – Gafisa S.A. COMPANY DATA / CAPITAL COMPOSITION Number of Shares (in thousands) CURRENT QUARTER 3/31/2012 Paid-in Capital Common 432,099 Preferred 0 Total 432,099 Treasury share Common 600 Preferred 0 Total 600 1 (A free translation from the original in Portuguese into English) Interim financial information - 03/31/2012 – Gafisa S.A. INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET – ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2012 PRIOR YEAR QUARTER 12/31/2012 1 Total Assets 6,586,189 6,665,289 1.01 Current Assets 2,317,070 2,275,354 1.01.01 Cash and cash equivalents 9,651 32,226 1.01.01.01 Cash and banks 8,791 31,116 1.01.01.02 Short-term investments 860 1,110 1.01.02 Short-term investments 110,838 90,962 1.01.02.01 Short-term investments 110,838 90,962 1.01.02.01.02 Short-term investments – held for sale 110,838 90,962 1.01.03 Accounts receivable 1,313,809 1,390,694 1.01.03.01 Trade accounts receivable 1,313,809 1,390,694 1.01.03.01.01 Receivables from clients of developments 1,299,600 1,381,420 1.01.03.01.02 Receivables from clients of construction and services rendered 14,209 9,274 1.01.04 Inventories 641,132 504.489 1.01.04.01 Properties for sale 641,132 504,489 1.01.07 Prepaid expenses expenses 58,527 41,947 1.01.07.01 Prepaid expenses and others 58,527 41,947 1.01.08 Other current assets 183,113 215,036 1.01.08.01 Non current assets for sale 65,969 65,969 1.01.08.01.01 Land available for sale 65,969 65,969 1.01.08.03 Others 117,144 149,067 1.01.08.03.01 Others accounts receivable and others 19,758 26,503 1.01.08.03.02 Derivative financial instruments 6,219 4,418 1.01.08.03.03 Receivables from related parties 91,167 118,146 1.02 Non Current assets 4,269,119 4,389,935 1.02.01 Non current assets 570,143 730,559 1.02.01.03 Accounts receivable 173,136 169,666 1.02.01.03.01 Receivables from clients of developments 173,136 169,666 1.02.01.04 Inventories 227,113 405,958 1.02.01.04.01 Properties for sale 227,113 405,958 1.02.01.09 Others non current assets 169,894 154,935 1.02.01.09.03 Others accounts receivable and others 104,208 95,869 1.02.01.09.04 Receivables from related parties 65,686 59,066 1.02.02 Investments 3,650,773 3,616,333 1.02.02.01 Interest in associates and affiliates 3,467,660 3,433,220 1.02.02.01.02 Interest in Subsidiaries 3,165,149 3,134,293 1.02.02.01.04 Other investments 302,511 298,927 1.02.02.02. Interest in subsidiaries 183,113 183,113 1.02.02.02.01 Interest in subsidiaries - goodwill 183,113 183,113 1.02.03 Property and equipment 17,511 12,074 1.02.03.01 Operation property and equipment 17,511 12,074 1.02.04 Intangible assets 30,692 30,969 1.02.04.01 Intangible assets 30,692 30,969 2 (A free translation from the original in Portuguese into English) Interim financial information - 03/31/2012 – Gafisa S.A. INDIVIDUAL BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2012 PRIOR YEAR QUARTER 12/31/2011 2 Total Liabilities 6,586,189 6,665,289 2.01 Current liabilities 1,594,641 2,877,234 2.01.01 Social and labor obligations 33,493 26,996 2.01.01.02 Labor obligations 33,493 26,996 2.01.01.02.01 Salaries and social charges 33,493 26,996 2.01.02 Suppliers 55,560 54,295 2.01.02.01 Local suppliers 55,560 54,295 2.01.03 Tax obligations 81,836 50,868 2.01.03.01 Federal tax obligations 81,836 50,868 2.01.04 Loans and financing 649,793 2,007,964 2.01.04.01 Loans and financing 478,077 721,788 2.01.04.02 Debentures 171,716 1,286,176 2.01.05 Others obligations 739,048 702,236 2.01.05.01 Payables to related parties 356,499 198,197 2.01.05.02 Others 382,549 504,039 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 148,443 232,792 2.01.05.02.05 Other obligations 88,691 98,773 2.01.05.02.06 Payables to venture partners 113,789 139,907 2.01.05.02.07 Obligations with the assignment of receivables 31,626 32,567 2.01.06 Provisions 34,911 34,875 2.01.06.01 Tax, labor and civel lawsuits 34,911 34,875 2.01.06.01.01 Tax lawsuits 1,793 1,894 2.01.06.01.02 Labor lawsuits 14,318 14,968 2.01.06.01.04 Civel lawsuits 18,800 18,013 2.02 Non current liabilities 2,368,411 1,139,582 2.02.01 Loans and financing 1,840,428 444,705 2.02.01.01 Loans and financing 690,145 444,705 2.02.01.01.01 Loans and financing in local currency 690,145 444,705 2.02.01.02 Debentures 1,150,283 0 2.02.02 Others obligations 391,156 554,354 2.02.02.02 Others 391,156 554,354 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 50,735 53,467 2.02.02.02.04 Other liabilities 14,117 36,489 2.02.02.02.05 Payables to venture partners 129,721 200,056 2.02.02.02.06 Obligations with the assignment of receivables 196,583 264,342 2.02.03 Deferred taxes 63,071 66,801 2.02.03.01 Deferred income tax and social contribution 63,071 66,801 2.02.04 Provisions 73,756 73,722 2.02.04.01 Tax, labor and civel lawsuits 73,756 73,722 2.03 Equity 2,623,137 2,648,473 2.03.01 Capital 2,734,157 2,734,157 2.03.02 Capital Reserves 24,245 18,066 2.03.02.04 Granted options 95,462 89,283 2.03.02.07 Reserve for expenditures with public offering (71,217) (71,217) 2.03.04 Reserves (1,731) (1,731) 2.03.04.09 Treasury shares (1,731) (1,731) 2.03.05 Retained earnings/accumulated losses (133,534) (102,019) 3 (A free translation from the original in Portuguese into English) Interim financial information - 03/31/2012 – Gafisa S.A. INDIVIDUAL STATEMENT OF OPERATIONS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2012 to 3/31/2012 PRIOR YEAR QUARTER 1/1/2011 to 3/31/2011 3.01 Gross Sales and/or Services 313,022 234,912 3.01.01 Real estate development and sales and construction services rendered 355,046 257,894 3.01.03 Taxes on sales and services (42,024) (22,892) 3.02 Cost of sales and/or services (243,480) (212,127) 3.02.01 Cost of real estate development (243,480) (212,127) 3.03 Gross profit 69,542 22,785 3.04 Operating expenses/income (56,346) (53,300) 3.04.01 Selling expenses (22,358) (21,348) 3.04.02 General and administrative (32,991) (21,298) 3.04.05 Other operating expenses (13,455) (24,723) 3.04.05.01 Depreciation and amortization (11,468) (7,550) 3.04.05.02 Other operating expenses (1,987) (17,173) 3.04.06 Equity pick-up 12,458 14,069 3.05 Income before financial results and income taxes 13,196 (30,515) 3.06 Financial (41,462) (17,785) 3.06.01 Financial income 4,171 11,141 3.06.02 Financial expenses (45,633) (28,926) 3.07 Income before income taxes (28,266) (48,300) 3.08 Income and social contribution taxes (3,249) 5,008 3.08.01 Current (6,979) 0 3.08.02 Deferred 3,730 5,008 3.09 Loss from continuing operation (31,515) (43,292) 3.11 Loss for the period (31,515) (43,292) 3.99 LOSS PER SHARE (Reais) 3.99.01 BASIC LOSS PER SHARE 3.99.01.01 ON (0.07290) (0.10030) 4 (A free translation from the original in Portuguese into English) Interim financial information - 03/31/2012 – Gafisa S.A. INDIVIDUAL STATEMENT OF COMPREHENSIVE INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2012 to 3/31/2012 PRIOR YEAR QUARTER 1/1/2011 to 3/31/2011 4.01 Loss for the period (31,515) (43,292) 4.03 Comprehensive loss for the period (31,515) (43,292) 5 (A free translation from the original in Portuguese into English) Interim financial information - 03/31/2012 – Gafisa S.A. INDIVIDUAL STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2012 PRIOR YEAR QUARTER 3/31/2011 6.01 Net cash from operating activities 193,162 (22,285) 6.01.01 Cash generated in the operations 14,674 (18,464) 6.01.01.01 Loss before taxes (28,266) (48,300) 6.01.01.02 Equity pick-up (12,458) (14,069) 6.01.01.03 Stock options expenses 6,034 2,536 6.01.01.04 Unrealized interest and finance charges, net 23,010 28,926 6.01.01.05 Derivatives financial instruments (1,801) 0 6.01.01.06 Depreciation and amortization 11,468 7,550 6.01.01.07 Provision for legal claims 3,756 4,331 6.01.01.08 Provision for profit sharing 6,250 0 6.01.01.09 Warranty provision 624 562 6.01.01.10 Write-off of property and equipment, net 20 0 6.01.01.11 Allowance for doubtful accounts 2,115 0 6.01.01.12 Provision for realization of non-financial assets – properties for sale (4,278) 0 6.01.01.13 Provision for penalties due to delay in construction works 8,200 0 6.01.02 Variation in Assets and Liabilities 178,488 (3,821) 6.01.02.01 Trade accounts receivable 71,300 (70,138) 6.01.02.02 Properties for sale 46,480 (78,766) 6.01.02.03 Other Receivables (1,596) (22,495) 6.01.02.04 Prepaid expenses (16,580) (1,062) 6.01.02.05 Obligations for purchase of real estate and adv. from customers (87,081) 56,770 6.01.02.06 Taxes and contributions 30,968 (27,507) 6.01.02.07 Suppliers 1,265 4,760 6.01.02.08 Salaries and payable charges 247 3,143 6.01.02.09 Transactions with related parties 185,281 86,184 6.01.02.10 Other obligations (44,817) 45,290 6.01.02.11 Income tax and social contribution paid (6,979) 0 6.02 Net cash from investments activities (58,506) 56,092 6.02.01 Purchase of property and equipment and intangible assets (16,648) (7.868) 6.02.02 Additional investments in subsidiaries (21,982) (100,967) 6.02.03 Redemption of short-term investments 1,065,011 630,360 6.02.04 Short-term investments (1,084,887) (465,433) 6.03 Net cash from financing activities (157,231) (86,282) 6.03.01 Capital increase 0 1,589 6.03.02 Loans and financing obtained 110,804 60,793 6.03.03 Payment of loans and financing (96,262) (146,523) 6.03.04 Assignment of credits receivable, net (68,700) 0 6.03.06 Loan transactions with related parties (6,620) (2,141) 6.03.07 Payables to venture partners (96,453) 0 6.05 Net increase (decrease) of cash and cash equivalents (22,575) (52,475) 6.05.01 Cash and cash equivalents at the beginning of the period 32,226 66,092 6.05.02 Cash and cash equivalents at the end of the period 9,651 13,617 6 (A free translation from the original in Portuguese into English) Interim financial information - 03/31/2012 – Gafisa S.A. INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2012 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated losses Others comprehensive income Total Equity 5.01 Opening balance 2,734,157 16,335 0 (102,019) 0 2,648,473 5.03 Opening adjusted balance 2,734,157 0 0 (102,019) 0 2,648,473 5.04 Capital transactions with shareholders 0 6,179 0 0 0 6,179 5.04.01 Stock options program 0 6,179 0 0 0 6,179 5.05 Total of comprehensive loss 0 0 0 (31,515) 0 (31,515) 5.05.01 Loss for the period 0 0 0 (31,515) 0 (31,515) 5.07 Closing balance 2,734,157 22,514 0 (133,534) 0 2,623,137 7 (A free translation from the original in Portuguese into English) Quarterly information - 03/31/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2011 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Stock Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total shareholders’ equity 5.01 Opening balance 2,729,198 294,148 547,404 0 0 3,570,750 5.03 Opening Adjusted balance 2,729,198 294,148 547,404 0 0 3,570,750 5.04 Capital transactions with shareholders 0 4,677 0 0 0 4,677 5.04.03 Stock options program 0 4,677 0 0 0 4,677 5.05 Comprehensive Income 0 0 0 (43,292) 0 (43,292) 5.05.01 Net Income/Loss for the period 0 0 0 (43,292) 0 (43,292) 5.07 Closing balance 2,729,198 298,825 547,404 (43,292) 0 3,532,135 8 (A free translation from the original in Portuguese into English) Quarterly information - 03/31/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2012 PRIOR YEAR QUARTER 3/31/2011 7.01 Revenues 355,045 257,894 7.01.01 Real estate development, sale and services 357,160 257,894 7.01.04 Allowance for doubtful accounts (2,115) 0 7.02 Inputs acquired from third parties (259,836) (197,688) 7.02.01 Cost of Sales and/or Services (222,595) (186,725) 7.02.02 Materials, energy, outsourced labor and other (37,241) (10,963) 7.03 Gross added value 95,209 60,206 7.04 Retentions (11,468) (7,550) 7.04.01 Depreciation, amortization and depletion (11,468) (7,550) 7.05 Net added value produced by the Company 83,741 52,656 7.06 Added value received on transfer 16,629 25,210 7.06.01 Equity accounts 12,458 14,069 7.06.02 Financial income 4,171 11,141 7.07 Total added value to be distributed 100,370 77,866 7.08 Added value distribution 100,370 77,866 7.08.01 Personnel and payroll charges 17,833 39,149 7.08.02 Taxes and contributions 47,534 27,681 7.08.03 Compensation – Interest 66,518 54,328 7.08.03.01 Interest 66,518 54,328 7.08.04 Compensation – Company capital (31,515) (43,292) 7.08.04.03 Retained losses (31,515) (43,292) 9 (A free translation from the original in Portuguese into English) Quarterly information - 03/31/2012 – Gafisa S.A. CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUALL QUARTER 3/31/2012 PRIOR YEAR QUARTER 12/31/2011 1 Total Assets 9,367,678 9,506,624 1.01 Current Assets 7,010,840 7,314,358 1.01.01 Cash and cash equivalents 265,265 137.598 1.01.01.01 Cash and banks 227,907 86,628 1.01.01.02 Short-term investments 37,358 50,970 1.01.02 Short-term investments 681,873 846,062 1.01.02.01 Short-term investments 681,873 846,062 1.01.02.01.02 Short-term investments – held for sale 681,873 846,062 1.01.03 Accounts receivable 3,638,581 3,962,574 1.01.03.01 Trade accounts receivable 3,638,581 3,962,574 1.01.03.01.01 Receivables from clients of developments 3,623,383 3,951,170 1.01.03.01.02 Receivables from clients of construction and services rendered 15,198 11,404 1.01.04 Inventories 2,088,930 2,049,084 1.01.04.01 Properties for sale 2,088,930 2,049,084 1.01.07 Prepaid expenses expenses 74,712 73,532 1.01.07.01 Prepaid expenses and others 74,712 73,532 1.01.08 Other current assets 261,479 245,508 1.01.08.01 Non current assets for sale 93,188 93,188 1.01.08.01.01 Land available for sale 93,188 93,188 1.01.08.03 Others 168,291 152,320 1.01.08.03.01 Others accounts receivable and others 60,371 60,378 1.01.08.03.02 Derivative financial instruments 97,529 84,207 1.01.08.03.03 Receivables from related parties 10,391 7,735 1.02 Non Current assets 2,356,838 2,192,266 1.02.01 Non current assets 2,071,013 1,909,989 1.02.01.03 Accounts receivable 1,101,138 863,874 1.02.01.03.01 Receivables from clients of developments 1,101,138 863,874 1.02.01.04 Inventories 679,026 798,206 1.02.01.04.01 Properties for sale 679,026 798,206 1.02.01.09 Others non current assets 290,849 247,909 1.02.01.09.03 Others accounts receivable and others 179,368 143,850 1.02.01.09.04 Receivables from related parties 111,481 104,059 1.02.03 Property and equipment 55,103 52,793 1.02.03.01 Operation property and equipment 55,103 52,793 1.02.04 Intangible assets 230,722 229,484 1.02.04.01 Intangible assets 47,609 46,371 1.02.04.02 Goodwill 183,113 183,113 10 (A free translation from the original in Portuguese into English) Quarterly information - 03/31/2012 – Gafisa S.A. CONSOLIDATED BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2012 PRIOR YEAR QUARTER 12/31/2011 2 Total Liabilities 9,367,678 9,506,624 2.01 Current liabilities 2,860,737 4,815,939 2.01.01 Social and labor obligations 88,702 75,002 2.01.01.02 Labor obligations 88,702 75,002 2.01.01.02.01 Salaries and social charges 88,702 75,002 2.01.02 Suppliers 148,965 135,720 2.01.02.01 Local suppliers 148,965 135,720 2.01.03 Tax obligations 278,678 250,578 2.01.03.01 Federal tax obligations 278,678 250,578 2.01.04 Loans and financing 1,215,116 3,034,743 2.01.04.01 Loans and financing 866,539 1,135,543 2.01.04.01.01 In Local Currency 866,539 1,135,543 2.01.04.02 Debentures 348,577 1,899,200 2.01.05 Others obligations 1,094,365 1,285,021 2.1.05.01 Paybales to related parties 115,237 97,937 2.01.05.02 Others 979,128 1,187,084 2.01.05.02.02 Minimum mandatory dividends 11,559 11,774 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 498,193 610,555 2.01.05.02.05 Payables to venture partners 160,981 219,796 2.01.05.02.06 Obligations with the assignment of receivables 237,699 274,214 2.01.05.02.07 Other obligations 70,696 70,745 2.01.06 Provisions 34,911 34,875 2.01.06.01 Tax, labor and civel lawsuits 34,911 34,875 2.01.06.01.01 Tax lawsuits 1,793 1,894 2.01.06.01.02 Labor lawsuits 14,318 14,968 2.01.06.01.04 Civel lawsuits 18,800 18,013 2.02 Non current liabilities 3,778,445 1,943,591 2.02.01 Loans and financing 2,689,240 721,067 2.02.01.01 Loans and financing 1,089,172 721,067 2.02.01.01.01 Loans and financing in local currency 1,089,172 721,067 2.02.01.02 Debentures 1,600,068 0 2.02.02 Other obligations 865,575 1,004,608 2.02.02.02 Others 865,575 1,004,608 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 127,667 177,135 2.02.02.02.04 Other obligations 188,864 142,857 2.02.02.02.05 Payables to venture partners 203,293 253,390 2.02.02.02.06 Obligations with the assignment of receivables 345,751 431,226 2.02.03 Deferred taxes 89,321 83,002 2.02.03.01 Deferred income tax and social contribution 89,321 83,002 2.02.04 Provisions 134,309 134,914 2.02.04.01 Tax, labor and civel lawsuits 134,309 134,914 2.02.04.01.01 Tax lawsuits 13,858 13,958 2.02.04.01.02 Labor lawsuits 26,790 24,792 2.02.04.01.04 Civel lawsuits 93,661 96,164 2.03 Equity 2,728,496 2,747,094 2.03.01 Capital 2,734,157 2,734,157 2.03.02 Capital Reserves 24,245 18,066 2.03.02.04 Granted options 95,462 89,283 2.03.02.07 Reserve for expenditures with public offering (71,217) (71,217) 2.03.04 Reserves (1,731) (1,731) 2.03.04.09 Treasury shares (1,731) (1,731) 2.03.05 Retained earnings/accumulated losses (133,534) (102,019) 2.03.09 Non-controlling interest 105,359 98,621 11 (A free translation from the original in Portuguese into English) Quarterly information - 03/31/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF OPERATIONS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2012 to 3/31/2012 PRIOR YEAR QUARTER 1/1/2011 to 3/31/2011 3.01 Gross Sales and/or Services 927,833 730,748 3.01.01 Real estate development and sales and construction services rendered 1,004,299 783,829 3.01.03 Taxes on sales and services (76,466) (53,081) 3.02 Cost of sales and/or services (726,254) (615,588) 3.02.01 Cost of real estate development (726,254) (615,588) 3.03 Gross profit 201,579 115,160 3.04 Operating expenses/income (164,168) (139,472) 3.04.01 Selling expenses (58,486) (59,807) 3.04.02 General and administrative (78,984) (56,307) 3.04.05 Other operating expenses (26,638) (23,358) 3.04.05.01 Depreciation and amortization (18,333) (12,365) 3.04.05.02 Other operating expenses (8,305) (10,993) 3.05 Income before financial results and income taxes 37,471 (24,312) 3.06 Financial (42,175) (30,998) 3.06.01 Financial income 19,689 24,664 3.06.02 Financial expenses (61,864) (55,662) 3.07 Income before income taxes (4,704) (55,310) 3.08 Income and social contribution taxes (20,139) 18,858 3.08.01 Current (13,820) (8,150) 3.08.02 Deferred (6,319) 27,008 3.09 Loss from continuing operation (24,843) (36,452) 3.11 Loss for the period (24,843) (36,452) 3.11.01 Loss attributable to the Company (31,515) (43,292) 3.11.02 Net income attributable to non-controlling interests 6,672 6,840 3.99 LOSS PER SHARE (Reais) 3.99.01 BASIC LOSS PER SHARE 3.99.01.01 ON (0.07290) (0.10030) 12 (A free translation from the original in Portuguese into English) Quarterly information - 03/31/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2012 to 3/31/2012 PRIOR YEAR QUARTER 1/1/2011 to 3/31/2011 4.01 Loss for the period (24,843) (36,452) 4.03 Consolidated comprehensive loss for the period (24,843) (36,452) 4.03.01 Loss attributable to Gafisa (31,515) (43,292) 4.03.02 Net income (loss) attributable to the noncontrolling interests 6,672 6,840 13 (A free translation from the original in Portuguese into English) Quarterly information - 03/31/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2012 PRIOR YEAR QUARTER 3/31/2011 6.01 Net cash from operating activities 57,618 (180,703) 6.01.01 Cash generated in the operations 79,366 35,541 6.01.01.01 Loss before taxes (4,704) (55,311) 6.01.01.02 Stock options expenses 6,513 3,363 6.01.01.03 Unrealized interest and finance charges, net 29,466 55,662 6.01.01.04 Depreciation and amortization 18,333 12,365 6.01.01.05 Write-off of property and equipment, net 5,622 0 6.01.01.06 Provision for legal claims 8,592 8,484 6.01.01.07 Warranty provision 1,015 2,460 6.01.01.08 Provision for profit sharing 13,327 2,133 6.01.01.9 Allowance for doubtful accounts (2,965) 6,385 6.01.01.10 Provision for realization of non-financial assets – properties for sale (4,282) 0 6.01.01.11 Provision for penalties due to delay in construction works 11,186 0 6.01.01.12 Derivatives financial instruments (2,737) 0 6.01.02 Variation in Assets and Liabilities (21,748) (216,244) 6.01.02.01 Trade accounts receivable 89,693 82,390 6.01.02.02 Properties for sale 83,617 (298,871) 6.01.02.03 Other Receivables 25,025 (4,219) 6.01.02.04 Transactions with related parties 3,978 (31,574) 6.01.02.05 Prepaid expenses (1,180) (7,892) 6.01.02.06 Suppliers 13,245 (12,018) 6.01.02.07 Obligations for purchase of real estate and adv. from customers (161,830) 28,323 6.01.02.08 Taxes and contributions 28,100 (30,103) 6.01.02.09 Salaries and payable charges 373 10,611 6.01.02.10 Other obligations (88,950) 56,371 6.01.02.11 Income tax and social contribution paid (13,819) (9,262) 6.02 Net cash from investments activities 136,972 232,219 6.02.01 Purchase of property and equipment and intangible assets (27,217) (14,270) 6.02.02 Redemption of short-term investments 3,207,922 1,134,692 6.02.03 Short-term investments (3,043,733) (888,203) 6.03 Net cash from financing activities (66,923) (79,198) 6.03.01 Capital increase 0 1,589 6.03.02 Loans and financing obtained 240,556 117,922 6.03.03 Payment of loans and financing (121,477) (184,342) 6.03.04 Assignment of credits receivable, net (85,411) 8,150 6.03.05 Proceeds from subscription of redeemable equity interest in securitization fund 15,743 (2,872) 6.03.06 Payables to venture partners (108,912) (18,969) 6.03.07 Loans with related parties (7,422) (676) 6.05 Net increase (decrease) of cash and cash equivalents 127,667 (27,682) 6.05.01 Cash and cash equivalents at the beginning of the period 137,598 256,382 6.05.02 Cash and cash equivalents at the end of the period 265,265 228,700 14 (A free translation from the original in Portuguese into English) Quarterly information - 03/31/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2012 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated losses Others comprehensive income Total shareholders’ equity Non controlling interest Total equity consolidated 5.01 Opening balance 2,734,157 16,335 0 (102,019) 0 2,648,473 98,621 2,747,094 5.03 Opening adjusted balance 2,734,157 16,335 0 (102,019) 0 2,648,473 98,621 2,747,094 5.04 Capital transactions with shareholders 0 6,179 0 0 0 6,179 67 6,246 5.04.03 Stock options program 0 6,179 0 0 0 6,179 67 6,246 5.05 Total of comprehensive loss 0 0 0 (31,515) 0 (31,515) 6,672 (24,843) 5.05.01 Loss for the period 0 0 0 (31,515) 0 (31,515) 6,672 (24,843) 5.07 Closing balance 2,734,157 22,514 0 (133,534) 0 2,623,137 105,360 2,728,497 15 (A free translation from the original in Portuguese into English) Quarterly information - 03/31/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2011 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Stock Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total shareholders’ equity Non controlling interest Total shareholders’ equity consolidated 5.01 Opening balance 2,729,198 294,148 547,404 0 0 3.570.750 61,422 3,632,172 5.03 Opening Adjusted balance 2,729,198 294,148 547,404 0 0 3.570.750 61,422 3,632,172 5.04 Capital transactions with shareholders 0 4,677 0 0 0 4,677 63 4,740 5.04.03 Stock options program 0 4,677 0 0 0 4,677 63 4,740 5.05 Comprehensive Income 0 0 0 (43,292) 0 (43,292) 6,840 (36,452) 5.05.01 Net Income/Loss for the period 0 0 0 (43,292) 0 (43,292) 6,840 (36,452) 5.06 Internal changes in Shareholders’ Equity 0 0 0 0 0 0 231 231 5.06.04 Non controlling interests in subsidiaries SPEs 0 0 0 0 0 0 231 231 5.07 Closing balance 2,729,198 298,825 547,404 (43,292) 0 3,532,135 68,556 3,600,691 16 (A free translation from the original in Portuguese into English) Quarterly information - 03/31/2012 – Gafisa S.A. CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2012 PRIOR YEAR QUARTER 3/31/2011 7.01 Revenues 1,004,299 783,829 7.01.01 Real estate development, sale and services 1,001,334 790,214 7.01.04 Allowance for doubtful accounts 2,965 (6,385) 7.02 Inputs acquired from third parties (807,297) (644,088) 7.02.01 Cost of sales and/or services (683,385) (578,407) 7.02.02 Materials, energy, outsourced labor and other (123,912) (65,681) 7.03 Gross added value 197,002 139,741 7.04 Retentions (18,333) (12,365) 7.04.01 Depreciation, amortization and depletion (18,333) (12,365) 7.05 Net added value produced by the Company 178,669 127,376 7.06 Added value received on transfer 19,689 24,664 7.06.02 Financial income 19,689 24,664 7.07 Total added value to be distributed 198,358 152,040 7.08 Added value distribution 198,358 152,040 7.08.01 Personnel and payroll charges 26,059 59,104 7.08.02 Taxes and contributions 99,081 43,385 7.08.03 Compensation – Interest 104,733 92,843 7.08.03.01 Interest 104,733 92,843 7.08.04 Compensation – Company capital (31,515) (43,292) 7.08.04.03 Retained losses (31,515) (43,292) 17 GAFISA REPORTS RESULTS FOR 1Q12 Gafisa Group delivered 6.165 units in 1Q12, double the number delivered during 1Q11 Launches totaled R$463.7 million, with contracted sales of R$408.2 million Consolidated sales velocity of 10.4%, or 16.1% ex-Tenda Cash burn was R$76 million in the 1Q12 1/3 Tenda units returned to inventory in 4Q11 resold to qualified customers IR Contact Luciana Doria Wilson Diego Santos Rosas Stella Hae Young Hong Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 1Q12 Earnings Results Conference Call May 9, 2012 > 8am US EST In English (simultaneous translation from Portuguese) + 1-516-3001 Code: Gafisa > 9am Brasilia Time In Portuguese Phones: +55-11-3127-4971 (Brazil) Code: Gafisa Reply: +55-11-3127-4999 (EUA) Code: 10714688 +55-11-3127-4999 (Brazil) Code: 18872753 Webcast: www.gafisa.com.br/ir Shares GFSA3– Bovespa GFA – NYSE Total Outstanding Shares: 1 Average daily trading volume (90 days
